DETAILED ACTION
1.          Claims 1-18 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 11/05/2020 and 12/22/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.           The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.          Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claims 13-18, directed to system embodiments, are separately dependent upon claims 1-6, respectively, wherein claims 2-6 are dependent upon independent claim 1. It is unclear that the system embodiments of claims 13-18 reciting apparatus features are method step limitations. For purposes of prior art, Examiner treats claims 13-18 as being dependent upon respective claims 1-6.

Claim Rejections - 35 USC § 103
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.          Claims 1, 2, 5, 7, 8, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0229817 A1 to Axmon et al. (hereinafter “Axmon”) in view of non-patent literature document “Resolution, Pattern Effects, and Range of Radio Telescopes” to Kraus (hereinafter “Kraus”).
            Regarding Claim 1, Axmon discloses a method for measuring total radiated power (TRP) of an array antenna (Axmon: [0006] and [0110] – corresponds to a method for measuring TRP in an antenna array system.), comprising:
     determining…resolutions of the array antenna in an angle space (Axmon: [0115-0117] – corresponds to determining resolutions of an array system of azimuth and elevation angular measurements.), and setting stepping grid spacings of sampling points according to the…resolutions (Axmon: [0115-0117] – corresponds to determining a sampling grid on different sampling resolutions.); and
     determining the sampling points according to the stepping grid spacings (Axmon: [0115-0117], [0119-0122] – corresponds to determining a plurality of sampling points, by a spectrum analyzer, according to sampling grid.), measuring equivalent isotropic radiated power (EIRP) at positions of the sampling points (Axmon: [0115-0117], [0119-0122] – corresponds to determining EIRP at each sampling point by the spectrum analyzer.), and determining the TRP according to the EIRP (Axmon: [0115-0117], [0119-0122] – corresponds to determining EIRP at each sampling point by the spectrum analyzer, in order to find the TRP and to calculate the adjacent channel leakage ratio (ACLR).).
            Although Axmon explicitly discloses determining resolutions of the array antenna in an angle space (Axmon: [0115-0117] – corresponds to determining resolutions of an array system of azimuth and elevation angular measurements.), and setting stepping grid spacings of sampling points according to the resolutions (Axmon: [0115-0117] – corresponds to determining a sampling grid on different sampling resolutions.), Axmon does not expressly disclose these resolutions as Rayleigh resolutions.
            However, this feature cannot be considered new or novel in the presence of Kraus. Kraus is similarly concerned with determining resolutions of antennas (Kraus: Summary). Kraus uses Rayleigh Criterion as a limiting resolution for determining an antenna state (Kraus: page 446, col. 2, Resolution.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the resolutions of the array antenna in an angle space as disclosed by Axmon in view of the resolutions of an antenna of Kraus to include Rayleigh resolutions (Rayleigh Criterion) for the reasons of determining a source of a radio signal (Kraus: page 446, col. 1, The Ideal Radio Telescope).
            Regarding Claim 2, the combination of Axmon and Kraus discloses the method of claim 1, wherein determining the…resolutions of the array antenna in the angle space comprises:
     determining the…resolutions of the array antenna in the angle space according to a signal wavelength (Axmon: [0115-0117], [0119-0122] – corresponds to determining a plurality of sampling points, by a spectrum (or wavelength) analyzer, according to sampling grid.) and an array size of the array antenna (Axmon: [0115-0117] – the size of the coverage area per the antenna array is used in resolution determination.).
            Although Axmon explicitly discloses determining resolutions of the array antenna in an angle space (Axmon: [0115-0117] – corresponds to determining resolutions of an array system of azimuth and elevation angular measurements.), and setting stepping grid spacings of sampling points according to the resolutions (Axmon: [0115-0117] – corresponds to determining a sampling grid on different sampling resolutions.), Axmon does not expressly disclose these resolutions as Rayleigh resolutions.
            However, this feature cannot be considered new or novel in the presence of Kraus. Kraus is similarly concerned with determining resolutions of antennas (Kraus: Summary). Kraus uses Rayleigh Criterion as a limiting resolution for determining an antenna state (Kraus: page 446, col. 2, Resolution.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the resolutions of the array antenna in an angle space as disclosed by Axmon in view of the resolutions of an antenna of Kraus to include Rayleigh resolutions (Rayleigh Criterion) for the reasons of determining a source of a radio signal (Kraus: page 446, col. 1, The Ideal Radio Telescope).
            Regarding Claim 5, the combination of Axmon and Kraus discloses the method of claim 1, wherein setting the stepping grid spacings of the sampling points according to the…resolutions comprises:
     setting the stepping grid spacings of sampling points to be less than or equal to the…resolutions (Axmon: [0035] and [0052-0058] – the stepping/sampling grid in a plurality of sections are equidistant, such that “…the first sampling grid is adapted for measuring total radiated power of a desired signal and the second sampling grid is adapted to measure total radiated power of spurious or unwanted emission signals.”).
            Although Axmon explicitly discloses determining resolutions of the array antenna in an angle space (Axmon: [0115-0117] – corresponds to determining resolutions of an array system of azimuth and elevation angular measurements.), and setting stepping grid spacings of sampling points according to the resolutions (Axmon: [0115-0117] – corresponds to determining a sampling grid on different sampling resolutions.), Axmon does not expressly disclose these resolutions as Rayleigh resolutions.
            However, this feature cannot be considered new or novel in the presence of Kraus. Kraus is similarly concerned with determining resolutions of antennas (Kraus: Summary). Kraus uses Rayleigh Criterion as a limiting resolution for determining an antenna state (Kraus: page 446, col. 2, Resolution.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the resolutions of the array antenna in an angle space as disclosed by Axmon in view of the resolutions of an antenna of Kraus to include Rayleigh resolutions (Rayleigh Criterion) for the reasons of determining a source of a radio signal (Kraus: page 446, col. 1, The Ideal Radio Telescope).
            Regarding Claim 13, the combination of Axmon and Kraus discloses a system for measuring total radiated power (TRP) of an array antenna, comprising: 
     an equipment under test fixed on a turntable (Axiom: Figures 3A-3B with [0034] – corresponds to a rotating chamber with antenna of test equipment.), a test antenna system (Axmon: Figures 3A-3B with [0034] – corresponds to axis test set-up. See also [0098-0110] and Figures 14-18 which describes and illustrates measurement/test antenna equipment.), a power detector (Axmon: [0098-0110] and Figures 14-18 which describes and illustrates measurement/test antenna equipment comprising spectrum analyzer and measurement circuits for measuring power.) and a test machine (Axmon: [0098-0110] and Figures 14-18 which describes and illustrates measurement/test antenna equipment.), wherein the equipment under test comprises the array antenna (Axmon: [0006] and [0110] – corresponds to a method for measuring TRP in an antenna array system.) and a radio remote unit which are integrated together (Axmon: [0031], [0110] – corresponds to a base station transceiver.), the power detector is connected to the test antenna system, and the test machine is connected to the equipment under test, the turntable, the test antenna system and the power detector, respectively (Axmon: [0098-0110] and Figures 14-18 which describes and illustrates measurement/test antenna equipment comprising spectrum analyzer and measurement circuits for measuring/testing power, further connected to a rotating chamber with antenna of test equipment.); and 
     wherein the test machine is configured to carry out the method according to claim 1 (see above rejection of claim 1.). 
             
            Claims 7, 8, 11, 14, and 17, directed to an apparatus embodiment of claims 1, 2, 5, and 13, recite similar features as claims 1, 2, 5, and 13 and are therefore rejected upon the same grounds as claims 1, 2, 5, and 13. Please see above rejections of claims 1, 2, 5, and 13. Axmon further discloses an apparatus including a processor (Axmon: [0103-0105]).
            
13.         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Axmon and Kraus, and further in view of United States Patent Application Publication 2017/0012714 A1 to Kildal (hereinafter “Kildal”).
            Regarding Claim 10, the combination of Axmon and Kraus discloses the apparatus of claim 9, but does not expressly disclose wherein the array is a rectangular array.
            However, Kildal discloses an array is a rectangular array (Kildal: [0080-0083] – the aperture of the linear array is rectangular.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination for measuring total radiated power (TRP) of an array antenna in view of the antenna array to use rectangular arrays for the reasons of improving testing and measuring of the device in over-the-air (OTA) wireless communications (Kildal: [0012-0013]).            

Allowable Subject Matter
14.         Claims 3, 4, 6, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.         Claims 15, 16, and 18 (being dependent upon claims 3, 4, and 6 as cited above) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2016/0286532 A1 to Karabinis at [0156-0167], [0285], [0389];
US PGPub 2015/0078292 A1 to Walker et al. at [0040-0043], [0069-0071];
US PGPub 2011/0081869 A1 to Breit et al. at [0044], [0051], [0060], [0077];
US PGPub 2008/0036669 A1 to Crouch et al. at [0015-0016], [0026], [0035], [0051-0054].
	 
17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 8, 2022